[Cite as In re A.L.W., 2016-Ohio-911.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: A.L.W.                                          C.A. No.      27312
       A.L.W.
       A.L.W.

                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
                                                       CASE Nos. DN 12-11-747
                                                                  DN 12-11-749
                                                                  DN 12-11-751

                                 DECISION AND JOURNAL ENTRY

Dated: March 9, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant A.W. (Father) appeals the judgment of the Summit County Court of

Common Pleas, Juvenile Division. This Court dismisses the appeal.

                                                  I.

        {¶2}     Father’s three children (all with the initials A.L.W.) were in the legal custody of

V.S. (Mother) when Summit County Children Services Board (CSB) filed complaints alleging

that one child was abused, neglected, and dependent, and that the other two children were

dependent.1 Father was incarcerated during the entire course of proceedings in the juvenile court

case, as well as years before and after.



        1
          Another child, L.H., is referenced in the juvenile case file. A.W. is not that child’s
father. Although L.H. was adjudicated dependent, there is no complaint in the record regarding
that child. The man identified as L.H.’s father did not participate in the proceedings below. L.H.
is not a subject of this appeal, and this Court declines to address any irregularities in regard to
any matters involving that child.
                                                  2


       {¶3}    This matter presents a convoluted procedural history.           CSB received an

emergency order of temporary custody on the date the agency filed the complaints. At shelter

care hearing, Mother stipulated to probable cause for removal of the children. Father was not

present at shelter care, although the magistrate noted that he had been notified of the hearing by

telephone in prison a week earlier. At shelter care, the magistrate appointed Attorney Tony

Paxton to represent the father of a fourth child purportedly involved in the case and ordered that

the court would appoint counsel for Father (the appellant herein), if he requested appointment of

counsel in writing. Father filed a motion to set aside that magistrate’s order and indicated his

willingness to act in pro se capacity.

       {¶4}    Two weeks after the shelter care hearing, CSB moved to terminate temporary

custody and return the children to Mother’s legal custody with an order of protective supervision.

The juvenile court granted that motion the same day. Father filed a pro se motion to set aside

that magistrate’s order, alleging that he had not been notified of the hearing and was not present.

Father reiterated his willingness to act in a pro se capacity.

       {¶5}    At the adjudication hearing, Mother stipulated to a finding of dependency. The

magistrate noted that, although Father had been served regarding the adjudication, he was not

present. The magistrate appointed Attorney Tony Paxton to represent Father. Father filed an

objection to the appointment, arguing conflict of interest as Attorney Paxton was representing the

other father in the case. He requested that the court dismiss counsel and allow him to act pro se.

He further objected to adjudication having taken place in his absence. The magistrate thereafter

filed a “Magistrate’s Notice” wherein she asserted that Attorney Paxton had only been

provisionally appointed for the other father and that, failing the other father’s completion of

required financial documents, the attorney became available to represent Father. The juvenile
                                                3


court judge ruled on Father’s objections, noting that the magistrate’s notice adequately addressed

the issue regarding the appointment of counsel. The judge further “dismissed” the adjudication

based on Father’s absence and “continued” the adjudication hearing until a later date.

       {¶6}    Father attended the adjudication hearing by video. Attorney Paxton also appeared

on Father’s behalf. Mother and Father both stipulated to a finding of dependency pursuant to

R.C. 2151.04(C) as to the children, and CSB dismissed the allegations of abuse, neglect,

dependency pursuant to R.C. 2151.04(D). Father waived the 24-hour waiting period between

adjudication and disposition, and the matter proceeded accordingly. The children were retained

in Mother’s legal custody under an order of protective supervision by CSB. In addition, based

on Father’s requests, the juvenile court granted Father an order of access to the children’s school

and medical records, ordered that Father shall be entitled to weekly (Wednesdays at 5:00 p.m.)

telephone contact with the children at Father’s expense, and reduced Father’s current monthly

child support obligation to $0, although the court did not negate his child support arrearages of

approximately $45,000. The court scheduled a review hearing in May.

       {¶7}    Father filed the first of four documents captioned “Judicial Notice” in which he

complained that he had not received a copy of the magistrate’s decision regarding the

adjudication/disposition.   The decision was served on his attorney.         Notwithstanding his

representation by counsel, Father filed pro se objections to the decision, as well as a pro se

motion for genetic testing. The juvenile court dismissed Father’s objections and denied his

motion upon concluding that they were not properly before the court as Father was represented

by counsel.

       {¶8}    The magistrate conducted a review hearing on May 16, 2013. Father and his

attorney were both present. On June 28, 2013, Attorney Paxton filed a motion to withdraw,
                                                4


citing differences of opinion which were negatively impacting the attorney-client relationship.

Ten days later, Father filed a pro se motion for contempt against Mother and her attorney (based

on Father’s alleged inability to have telephone contact with the children) and a motion for

removal of counsel.

       {¶9}    The magistrate conducted a second review hearing on July 24, 2013. Father was

not present and Attorney Paxton did not appear on his behalf. Father subsequently filed a

“Judicial Notice” informing the court that prison staff did not facilitate his phone or video

attendance at the review hearing. On August 16, Father filed a pro se objection regarding the

second review hearing, arguing that the court abused its discretion if it allowed Attorney Paxton

to speak on Father’s behalf given the multiple requests Father had made for counsel’s

withdrawal. On August 20, Father filed a pro se motion to set aside/objections to whatever

orders the magistrate might have issued out of the second review hearing. Father complained

that he was not present for the hearing, had not received a copy of the order or decision, and did

not know when he needed to file objections.

       {¶10} In early October, Father filed another “Judicial Notice” and motion for

conveyance, requesting that the juvenile court order the prison warden to allow Father to

participate in a hearing scheduled for November 13, 2013. Father further complained that

Attorney Paxton had not sent any decisions, orders, or journal entries to him and he again

requested that the court discharge the appointed counsel and allow Father to proceed pro se.

       {¶11} Also in October, CSB filed a motion to terminate protective supervision. The

magistrate conducted a final dispositional hearing on November 13, 2013. Father was not

present. Nor was he represented by counsel at the hearing. A week later, Father filed an

objection to whatever decisions and orders the magistrate might have issued out of the
                                                5


dispositional hearing. He asserted that he had learned on November 4, through correspondence

from Attorney Paxton, that the attorney had withdrawn from further representation of Father in

June. Father argued that the juvenile court was aware that he was no longer represented by

counsel at the July review hearing but failed to “take the necessary procedures to ensure”

Father’s due process rights when it conducted the hearing in his absence.

       {¶12} On December 6, 2013, the magistrate issued two orders from the May 16 and July

24 review hearings. The first order scheduled the second review hearing and the second order

scheduled the final dispositional hearing. Both hearings had already occurred by the time these

orders were issued. In the second order, the magistrate noted that neither Father nor Attorney

Paxton was present, that the CSB caseworker had not had any contact with Father, and that

Attorney Paxton had filed a motion to withdraw in mid-June. The magistrate granted the motion.

On December 16, 2013, Father filed a motion to set aside both December 6 magistrate orders.

He argued that the magistrate should have continued the July 24 review hearing to allow Father

either to be present or to request counsel to represent his interests. Moreover, although the

magistrate had not yet issued a decision from the November final dispositional hearing, Father

asserted that the magistrate improperly conducted that hearing too in the absence of Father.

Father appeared to argue for a rehearing.

       {¶13} On December 17, 2013, the magistrate issued her decision from the final

disposition. She noted that neither Father nor any attorney on his behalf was present, and that

the CSB case worker had not had any contact with Father.           The magistrate reviewed the

testimony of the agency case worker regarding Mother’s compliance with her case plan

objectives and the stability in the home and found it credible. The juvenile court granted CSB’s

motion to terminate protective supervision pending a status hearing on December 18. The court
                                                  6


further ordered that visitation shall continue as previously ordered and that parents shall continue

to pay all previously ordered child support. Father filed timely objections, arguing error based

on his absence from the hearing, as well as the juvenile court’s failure to rule on any of his

pending motions and objections. In addition, although the magistrate had not yet issued her

decision from the final status hearing, Father criticized the procedure and substance of that

hearing. He was the only person in attendance at the hearing and complained that he was,

therefore, precluded from cross-examining any parties or witnesses who testified at the

November dispositional hearing. Specifically, he wished to cross-examine anyone who spoke

regarding the status of his telephone visitation with the children. Father requested that the

juvenile court keep the case open until all pending motions and objections had been resolved.

       {¶14} On January 21, 2014, the magistrate issued her decision from the December 18

final status review hearing. She noted that only Father was present and that he (1) informed her

that Mother was not facilitating telephone contact with the children; (2) renewed his request for

the children’s school and medical records, even though he had an order of access for those

records; and (3) requested the appointment of a guardian ad litem for the children based on his

belief that the children were being mistreated at home. The magistrate reiterated her findings

regarding Mother’s successful compliance with case plan objectives and ordered (1) termination

of protective supervision, (2) that visitation shall continue as previously ordered and the Mother

shall make the children available, (3) a referral to CSB to address Father’s allegations regarding

the care of the children, and (4) docketing of the matter as closed. Father filed timely pro se

objections, requesting that the juvenile court rule on his outstanding motions and reinstate the

“protect order” until a constitutional hearing could be held with all parties present.
                                                 7


       {¶15} On March 17, 2014, the juvenile court purported to address all of Father’s pro se

motions and objections. Noting that the court had only granted appointed counsel’s motion to

withdraw on December 6, 2013, the juvenile court refused to consider Father’s August 16 and

20, and November 20 motions/objections as they were not properly before the court because

Father was represented by counsel as those times.           Accordingly, the juvenile court only

considered Father’s December 16 and 31, 2013, and February 3, 2014 motions and objections,

although it noted that all issues raised in the earlier three motions/objections were also raised in

the latter three. Moreover, the court stated that it was constrained to address the pending

motions/objections only through review of the case file and applicable law, as Father had not

requested preparation of transcripts from any of the hearings. The juvenile court addressed the

following issues:

Father’s access to the children’s records during his incarceration

       {¶16} The juvenile court noted that Father had not subpoenaed the records. Moreover,

because school and medical professionals were not parties to the case, the court asserted that it

could not compel the release of those records. The juvenile court wrote that it did not possess

the records and that CSB was precluded from re-releasing records due to HIPAA.2 Finally, the

court noted that Father acknowledged the concerns of school and medical professionals

regarding the release of children’s records to someone incarcerated with child offenders. The

juvenile court overruled Father’s objection relating to the release of records.

Father’s absence from hearings

       {¶17} The juvenile court noted that Father admitted that a prison employee interfered

with his ability to attend the July 24, 2013 review hearing. The court then asserted that, as an

       2
         The juvenile court referred to “HIPPA” which this Court construes to relate to the
Health Insurance Portability and Accountability Act (HIPAA).
                                                  8


incarcerated parent does not have an absolute right to attend a permanent custody hearing, there

is no absolute right to attend hearings regarding any less restrictive procedures. Citing In re

C.M., 9th Dist. Summit Nos. 23606, 23608, 23629, 2007-Ohio-3999, ¶ 14, the juvenile court

applied the three-prong balancing test to determine whether Father’s due process right to be

present at all hearings was violated. ¶ 14.3 Reasoning that the administrative burden was high,

that it was unlikely that Father had any information determinative of the issues addressed at the

review and dispositional hearings, and that Father was represented by appointed counsel, the

juvenile court overruled Father’s objection that the court denied him due process by proceeding

with hearings in his absence.

Appointment of Guardian ad litem

       {¶18} Father objected that the court failed to appoint a guardian ad litem for the

children. The juvenile court cited Loc.R. 9.01(A)(1) and overruled Father’s objection because

there was no statutory requirement to appoint a guardian and the children’s communications with

service providers appropriately protected their best interest.

Father’s contempt motion

       {¶19} Father objected to the court’s failure to hold Mother and her attorney in contempt

based on his inability to have weekly telephone visitation with the children as ordered by the

court. The juvenile court cited Loc.R. 5.05(C) and overruled Father’s objection upon finding

that Father’s contempt motion was never properly before the court because it did not include the




       3
        The right of an incarcerated parent to attend a permanent custody hearing is determined
by balancing “(1) the private interest affected; (2) the risk of erroneous deprivation and the
probable value of additional safeguards; and (3) the governmental burden of additional
procedural requirements.” C.M. at ¶ 14, citing Mathews v. Eldridge, 424 U.S. 319, 335 (1976).
                                                9


requisite proposed order compelling the alleged contemnors’ appearance and containing the

necessary statutory language. Nevertheless, the juvenile court remanded the matter of Father’s

telephone visitation to the magistrate for a hearing to be attended by all parties for the ultimate

purpose of ensuring that the children would be available for Father’s calls. The court informed

Father that pursuant to R.C. 2151.352, he had a right to appointed counsel on matters involving

visitation and that the court would appoint counsel upon his request pursuant to Loc.R. 8.02(A).

       {¶20} After resolving Father’s objections, the juvenile court ordered remand to the

magistrate to address the visitation issue, appointment of counsel for Father upon his request

pursuant to Local Rule, that Father be made available to attend any future hearing via video, and

that all prior orders not in direct conflict remained in full force and effect. The juvenile court

ordered that any party may appeal its judgment to this appellate court within 30 days.

       {¶21} Father moved the juvenile court for appointment of appellate counsel for purposes

of a direct appeal. He filed a timely appeal in which he raises six assignments of error for

review. This Court consolidates the assignments of error to facilitate discussion.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED                   WHEN      IT   ALLOWED        [FATHER’S]
       ATTORNEY TO WITHDRAW.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT PLAINLY ERRED BY NOT APPOINTING NEW
       COUNSEL TO REPRESENT [FATHER] AFTER HIS ATTORNEY FILE[D] A
       MOTION TO WITHDRAW.

                                ASSIGNMENT OF ERROR III

       [FATHER] WAS PREJUDICED BY INEFFECTIVE ASSISTANCE OF
       COUNSEL.
                                                 10


                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED
       [FATHER’S] MOTIONS AND OBJECTIONS.

                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED WHEN IT REFUSED TO HEAR [FATHER’S]
       MOTIONS VIOLATING HIS FUNDAMENTAL RIGHTS AS A PARENT.

                                ASSIGNMENT OF ERROR VI

       THE TRIAL COURT ERRED BY NOT ISSUING ITS JOURNAL ENTRY IN A
       TIMELY FASHION.

       {¶22} Father argues that the juvenile court erred in its rulings relating to various issues.

Because Father has not demonstrated that he was aggrieved, this Court declines to address his

assignments of error.

       {¶23} As an initial matter, we note that Father has not appealed the final custodial

disposition of the children. He does not argue that the juvenile court erred by terminating

protective supervision and retaining the children in Mother’s legal custody. He makes no

argument that the final disposition was not in the best interest of the children. In addition, Father

never filed a motion or otherwise proposed any particular custodial disposition. Accordingly, he

seeks reversal and remand to the juvenile court to address issues ancillary to custodial

disposition, not disruption of Mother’s legal custody.

       {¶24} “An appeal lies only on behalf of the party who is aggrieved by the judgment.

The sole purpose of an appeal is to provide the appellant an opportunity to seek relief in the form

of a correction of errors of the lower court that injuriously affected him.” (Internal citations

omitted.) BFG Fed. Credit Union v. CU Lease, Inc., 9th Dist. Summit No. 22590, 2006-Ohio-

1034, ¶ 36. “[T]he test of the right to appeal lies in whether or not one is an ‘aggrieved’ party – a

party who has suffered some loss.”        Warren v. Cincinnati, 113 Ohio App. 254, 257 (1st
                                                11


Dist.1959). “The burden is on the appellant to establish that he is an aggrieved party whose

rights have been adversely affected by the trial court’s judgment.” State v. Senz, 9th Dist. Wayne

No. 02CA0016, 2002-Ohio-6464, ¶ 5.

       {¶25} In this case, Father did not initially have contact with or the ability to seek

information about the children the entire time he was in prison. Moreover, he was subject to a

child support order and continued to accrue arrearages during his incarceration. Over the course

of the case below, however, he obtained court-ordered telephone visitation, an order of access to

the children’s school and medical records, and a reduction to $0 for his monthly child support

obligation. Accordingly, solely as a result of the juvenile court proceedings, Father obtained

parental rights and benefits he had heretofore been unable to exercise, whereas he suffered no

loss or limitations on any parental rights during the course of the litigation. Furthermore, given

his incarceration throughout the duration of the case, he would not have been able to obtain

custody or in-person visitation with the children. Accordingly, given the lack of disruption of

the children from the home and Mother’s fulfillment of her case plan objectives, it is hard to

imagine how Father might have obtained any greater success in this case.             Under these

circumstances, this Court concludes that none of the errors complained of by Father injuriously

affected him or caused him to suffer any loss, thereby negating his ability to obtain relief. See

BFG Fed. Credit Union at ¶ 36. In fact, Father can be said to have only realized significant

benefits as a result of this case below. As Father is not an aggrieved party, no appeal lies and

this Court is precluded from considering his assigned errors.

                                                                               Appeal dismissed.
                                                12


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



WHITMORE, J.
MOORE, J.
CONCUR.


APPEARANCES:

JASON D. WALLACE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.